substantial evidence supports the arbitrator's award, which is not
                  arbitrary or capricious. The Town opposes that argument and also argues
                  that the arbitrator manifestly disregarded the law of employment
                  arbitration.
                                 The common law grounds under which a court may review
                  private binding arbitration awards are "(1) whether the award is
                  arbitrary, capricious, or unsupported by the agreement; and (2) whether
                  the arbitrator manifestly disregarded the law." 1 Clark Cnty. Educ. Ass'n
                  v. Clark Cnty. Sch. Dist. (CCEA), 122 Nev. 337, 341, 131 P.3d 5, 8 (2006).
                  Under the first ground, a court's "review is limited to whether the
                  arbitrator's findings are supported by substantial evidence in the record."
                  Id. at 344, 131 P.3d at 9-10. "Substantial evidence is evidence that a
                  reasonable person would deem adequate to support a decision."        City of
                  Reno u. Reno Police Protective Ass'n, 118 Nev. 889, 899, 59 P.3d 1212, 1219
                  (2002).
                                 Here, the issue is whether Van Leuven was dishonest when he
                  stated that he applied the brakes but that the brakes failed. Evidence was
                  presented that the ambulance's brakes were in good working condition
                  and that there were skid marks on the road consistent with the
                  ambulance's path of travel. A person in the back of the ambulance
                  testified that he felt some braking deceleration. 2 Testimony was also


                        'Neither party advocates any statutory grounds under NRS
                  38.241(1).

                        2 The  arbitration hearing was not recorded and, thus, transcripts are
                  not available. In the absence of transcripts, we have no option but to rely
                  upon the arbitrator's detailed factual findings concerning the testimony
                  elicited at the arbitration• hearing. Wichinsky v. Mosa, 109 Nev. 84, 87,
                  847 P.2d 727, 729 (1993); see Gittings v. Hartz, 116 Nev. 386, 393 n.6, 996
                                                                     continued on next page...
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I947A ofego
                presented that the skid marks were old and could not be attributed to the
                ambulance. Van Leuven steadfastly testified that he attempted to apply
                the brakes before reaching a stop sign, but that nothing happened. The
                arbitrator found that, while the brakes did not fail and Van Leuven was
                negligent for not stopping, Van Leuven was also not dishonest because he
                honestly believed that he applied the brakes and they failed.
                               While the district court found irreconcilable differences
                between the findings that the brakes were in operable condition and that
                Van Leuven believed that he applied the brakes, making factual
                conclusions from this conflicting evidence is reserved for the arbitrator.
                See CCEA, 122 Nev. at 344, 131 P.3d at 9-10. In this regard, a finding
                that the brakes were in operable condition does not exclude the possibility
                that Van Leuven honestly believed that he applied the brakes; the brakes
                may not have been applied due to operator error or some other problem.
                Conflicting evidence was presented and the arbitrator's determination
                that Van Leuven was not dishonest was supported by substantial
                evidence. Accordingly, the district court erred by vacating the arbitration
                award.
                               As to the Town's manifest disregard of the law argument, the
                arbitrator did not ignore the Town's argument, based on Southwest Gas
                Corp. v. Vargas, 111 Nev. 1064, 901 P.2d 693 (1995), that termination was
                warranted based upon its reasonable, good faith belief that Van Leuven



                ...continued
                P.2d 898, 902 n.6 (2000) (suggesting that an arbitrator's detailed factual
                findings might be sufficient to support a finding even without a transcript
                of the arbitration hearing or an NRAP 9(c) (previously NRAP 9(d)) type of
                statement).



SUPREME COURT
        OF                                             3
     NEVADA


(0) )947A
                 was dishonest. Instead, the arbitrator considered and rejected the
                 argument. Under the manifest disregard of the law standard, "the issue is
                 not whether the arbitrator correctly interpreted the law, but whether the
                 arbitrator, knowing the law and recognizing that the law required a
                 particular result, simply disregarded the law."        CCEA, 122 Nev. at 342,
                 131 P.3d at 8 (quotation marks omitted). Thus, "we may not concern
                 ourselves with the correctness of the arbitrator's" application of the law
                 and must allow the arbitrator's conclusions on this issue to stand.     Id. at
                 345, 131 P.3d at 10. Nevertheless, we also agree with the district court
                 and the arbitrator that while an employer's reasonable, good faith belief
                 that an employee was dishonest may shield the employer from claims for
                 wrongful termination, see Sw. Gas Corp., 111 Nev. at 1073-74, 901 P.2d at
                 698-99, this is not the standard applied in arbitration matters pursuant to
                 a collective bargaining agreement, IBEW Local 396 v. Cent. Tel, Co.,       94
                 Nev. 491, 493, 581 P.2d 865,867 (1978) ("[A]n arbitrator's award must be
                 based on the collective bargaining agreement . . . .").
                             Accordingly, the arbitration award must stand, and we
                             ORDER the judgment of the district court REVERSED.




                                                               Saitta




                                                                                            J
                                                               Pickering



SUPREME COUFtT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                cc: Hon. Robert W. Lane, District Judge
                     Kathleen M. Paustian, Settlement Judge
                     McGannon Law Office, P.C.
                     Rourke Law Firm
                     Armstrong Teasdale, LLP/Reno
                     Nye County Clerk




SUPREME COURT
     OF
   NEVADA
                                                  5
(0) 1947k ae